tcmemo_2009_43 united_states tax_court anthony martino jr and mikelin martino petitioners v commissioner of internal revenue respondent docket nos 13912-06l 8524-07l filed date anthony j martino jr pro_se kristina rico for respondent memorandum findings_of_fact and opinion haines judge these cases are before the court consolidated for purposes of trial briefing and opinion respondent mailed petitioner anthony martino jr mr martino and petitioner mikelin martino mrs martino collectively petitioners a notice_of_determination concerning collection action s under sec_6320 and or for and first notice_of_determination and for and second notice_of_determination petitioners seek review under sec_6320 and sec_6330 of respondent’s determinations the parties’ controversy poses the following issues for our consideration whether respondent abused his discretion by rejecting petitioners’ collection alternatives because of petitioners’ failure to remain in compliance with their tax obligations whether respondent abused his discretion by determining that petitioners possessed sufficient funds to fully pay their tax_liability and whether respondent abused his discretion in denying the requests of mrs martino for innocent spouse relief under sec_6015 for the through tax_liabilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioners filed their petitions they resided in pennsylvania mr martino is an attorney from through petitioners derived their income from mr martino’s partnership 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar interest and employment in a small law firm that focused on civil and criminal litigation i collection alternatives a through petitioners filed joint federal_income_tax returns for through but failed to pay the taxes reported on their returns respondent assessed taxes for through commensurate with the sums petitioners reported on their returns as follows year total taxes reported and assessed dollar_figure big_number big_number big_number big_number big_number on date petitioners submitted an offer-in- compromise of approximately dollar_figure for liabilities incurred from through petitioners attached a form 433-a collection information statement for wage earners and self- employed individuals to their offer-in-compromise which listed petitioners’ sources of income and assets as follows i mr 2in docket no 13912-06l respondent filed a motion to dismiss taxable_year for mootness because petitioners had already paid the liability due for that year respondent also filed a motion to dismiss for lack of jurisdiction as to taxable_year as to the sec_6015 determination and to strike we granted both motions on date martino’s 20-percent interest in a law firm partnership3 valued at dollar_figure ii mr martino’s legal job with a county iii fleet bank checking account with a balance of approximately dollar_figure iv fleet bank savings account with a balance of approximately dollar_figure v merrill lynch mutual_fund with a value of approximately dollar_figure vi northampton county employees retirement fund with a current value of approximately dollar_figure vii available credit from citibank visa of approximately dollar_figure viii available credit from first usa of approximately dollar_figure ix available credit from miscellaneous sources of approximately dollar_figure x isuzu trooper with current value of approximately dollar_figure and current loan balance of approximately dollar_figure xi mercedes benz with current value of approximately dollar_figure and current loan balance of approximately dollar_figure xii property located in roseto pennsylvania with a value of approximately dollar_figure subject_to a mortgage of approximately dollar_figure xiii property located in roseto pennsylvania with a value of approximately dollar_figure subject_to a mortgage of approximately dollar_figure xiv furniture personal effects with a value of approximately dollar_figure and xv jewelry with a value of approximately dollar_figure 3mr martino is also a shareholder in a real_estate_holding_company established by the partnership on date respondent mailed each petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for their unpaid through tax_liabilities on date respondent mailed each petitioner letter final notice_of_intent_to_levy and notice of your right to hearing first notice_of_levy for their unpaid through tax_liabilities on date petitioners timely submitted a form request for a collection_due_process_hearing for the years through in their request petitioners stated that their offer-in-compromise was still pending and noted they were willing to pay respondent dollar_figure per month through an installment_agreement on date respondent’s appeals officer paula stanton ms stanton sent petitioners a letter scheduling a telephone conference for date on date mr martino sent respondent’s appeals_office a letter regarding the estimated_tax payments that he made in and on date ms stanton held a telephone conference with petitioners ms stanton informed petitioners that they had made inadequate estimated_tax payments for and and had thus accrued income_tax liabilities that were not included in the date offer-in-compromise ms stanton notified petitioners that if payment for the additional accrued income_tax liabilities was not remitted within a reasonable_time their collection alternatives would be rejected petitioners did not pay the additional liabilities or file an amended offer on date ms stanton sent petitioners a letter rejecting their offer-in-compromise using the information contained in the form 433-a respondent determined that petitioners’ reasonable collection potential was dollar_figure for purposes of calculating petitioners’ collection potential respondent did not include the value of mr martino’s law firm partnership_interest on date ms stanton mailed petitioners the first notice_of_determination wherein the appeals_office determined that it could not consider petitioners’ proposal for a collection alternative because petitioners had accrued additional tax_liabilities for and that enforced collection action was not more intrusive than necessary and that the internal_revenue_service irs should proceed with the collection action 4respondent determined petitioners’ collection potential using the published guidelines of internal_revenue_manual pt and date these guidelines establish certain national and local allowances for basic living_expenses and treat income and assets in excess of those needed for basic living_expenses as available to satisfy federal_income_tax liabilities b and petitioners filed joint federal_income_tax returns for and but failed to pay the taxes reported on their returns respondent assessed taxes for and commensurate with the sums petitioners reported on their returns as follows year total taxes reported and assessed dollar_figure big_number big_number on date respondent mailed each petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for their unpaid through tax_liabilities on date petitioners timely submitted a form for the years and in their request petitioners stated that their offer-in-compromise for their through tax_liabilities was still pending and noted they were willing to pay respondent dollar_figure per month through an installment_agreement on date respondent’s settlement officer ms stanton wrote to petitioners scheduling a telephone conference for date ms stanton also informed petitioners that they would be required to submit proof of estimated_tax payments for and before respondent would consider any collection alternatives on date mr martino called ms stanton to reschedule the conference ms stanton rescheduled the conference for date and sent petitioners a letter reflecting the new telephone conference date and time ms stanton also provided petitioners with the opportunity to provide any additional information they wanted the appeals_office to consider on date petitioners called ms stanton to cancel the conference ms stanton advised petitioners that respondent’s appeals_office would make a determination based on the administrative file and the information that was previously provided on date respondent’s appeals_office received an undated letter from mr martino to ms stanton which had a postmark date of date in this letter mr martino indicated that while he wanted to reschedule the telephone conference for a third time the information previously provided to respondent in response to the first notice_of_levy outlined petitioners’ position and would have been reconfirmed during the telephone conference on date respondent mailed petitioners the second notice_of_determination wherein respondent determined that the collection action should be sustained for taxable years and the appeals_office determined that it could not consider petitioners’ proposal for a collection alternative because petitioners were not current with estimated_tax payments that enforced collection action was not more intrusive than necessary and that the irs should proceed with the collection action ii relief from joint_and_several_liability a through on date mrs martino sent respondent a form_8857 request for innocent spouse relief for through on date ms stanton wrote to mrs martino and scheduled a telephone conference on date to discuss her innocent spouse relief request ms stanton also sent mr martino a letter regarding his wife’s request on date ms stanton sent mrs martino a letter enclosing a partially completed form questionnaire for requesting spouse and requesting that mrs martino sign a form 433-a on date mr martino sent respondent a completed form innocent spouse statement on date mrs martino sent respondent’s appeals_office a completed form mrs martino did not submit a signed form 433-a on date respondent sent mrs martino a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 sec_6015 notice_of_determination wherein respondent determined mrs martino was not eligible for relief under sec_6015 for through b and on date ms stanton sent mrs martino a form_8857 and form for and on date mrs martino sent respondent’s appeals_office completed forms and on date respondent sent mrs martino a sec_6015 notice_of_determination wherein respondent determined mrs martino was not eligible for relief under sec_6015 for and i collection alternatives opinion petitioners make two arguments regarding respondent’s rejection of their collection alternatives petitioners lack sufficient assets to satisfy the tax_liabilities and respondent abused his discretion by basing his determination to reject petitioners’ collection alternatives on petitioners’ failure to establish that they made estimated_tax payments when a lien is filed or levy is proposed to be made on any property or right to property a taxpayer is entitled to a notice of lien or of intent to levy and notice of the right to a fair hearing before an impartial officer of the appeals_office sec_6320 and b a and b d if the taxpayer requests a hearing he may raise in that hearing any relevant issue relating to the unpaid tax the lien or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 a determination is then made which takes into consideration those issues the verification that the requirements of applicable law and administrative procedures have been met and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 petitioners dispute respondent’s rejection of their proposed offer-in-compromise and installment agreements we review the determinations for abuse_of_discretion because the underlying tax_liabilities are not at issue see 117_tc_183 117_tc_117 a compliance with tax obligations respondent rejected petitioners’ collection alternatives for their through tax_liabilities because the appeals_office determined that petitioners had accrued additional unpaid tax_liabilities in and respondent similarly denied petitioners’ collection alternatives for their and tax_liabilities because the appeals_office determined that petitioners had failed to make estimated_tax payments for and petitioners argue that respondent abused his discretion in rejecting petitioners’ collection alternatives for the above reasons ms stanton’s consideration and rejection of petitioners’ collection alternatives in two separate hearings was reasonable and not an abuse_of_discretion with regard to the first notice_of_determination a taxpayer’s history of noncompliance is a valid basis for the commissioner’s rejection of a collection alternative see londono v commissioner tcmemo_2003_99 with regard to the second notice_of_determination estimated_tax payments intended to ensure that current taxes are paid are a significant component of the federal tax system 126_tc_237 revd 514_f3d_1119 10th cir in fact petitioners’ circumstances illustrate the primary reason for requiring current compliance before granting collection alternatives namely the risk of pyramiding tax_liability see schwartz v commissioner tcmemo_2007_155 see also 412_f3d_819 7th cir affg 123_tc_1 accordingly we conclude that respondent’s rejection of petitioners’ collection alternatives was not an abuse_of_discretion b insufficient funds petitioners argue that respondent erred in rejecting petitioners’ offer-in-compromise because petitioners lack sufficient assets to satisfy their tax_liabilities respondent’s determination not to enter into an offer-in- compromise_agreement with petitioners was not an abuse_of_discretion sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws the regulations set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs see sec_7122 doubt as to liability is not at issue in this case 5in martino v commissioner tcmemo_2009_1 a case involving the instant petitioners unsuccessfully contesting a levy for we found that petitioners had not paid the taxes due on their returns for and with a 10-year record of noncompliance petitioners give every indication of being recidivists whose strategy is delay 6respondent’s first notice_of_determination specifies that petitioners’ offer-in-compromise was rejected because petitioners had accrued unpaid tax_liabilities for and however respondent’s form 5402-c appeals transmittal and case memo specifies that respondent rejected the offer in part because petitioners were determined to be capable of fully paying their liability because both parties spent the lion’s share of their briefs addressing this issue we shall consider it here the secretary may compromise a liability on the ground of doubt as to collectibility when the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs additionally the secretary may compromise a liability on the ground of effective tax_administration when collection of the full liability will create economic hardship or exceptional circumstances exist such that collection of the full liability will be detrimental to voluntary compliance by taxpayers and compromise of the liability will not undermine compliance by taxpayers with tax laws sec_301_7122-1 proced admin regs see administration internal_revenue_manual cch pt at big_number date taxpayer’s liability may be eligible for compromise to promote effective tax_administration if not eligible for compromise based on doubt as to liability or doubt as to collectibility and taxpayer has exceptional circumstances to merit the offer ms stanton reviewed petitioners’ submitted financial information at the hearing and determined that an offer-in- compromise was not appropriate we received as exhibits the financial information presented to respondent and find that ms stanton could have reasonably concluded that there are sufficient income and assets to satisfy the tax_liabilities accordingly we conclude that respondent’s refusal to enter into an offer-in- compromise was not an abuse_of_discretion ii relief from joint_and_several_liability if a husband and wife file a joint federal_income_tax return they generally are jointly and severally liable for the tax due sec_6013 114_tc_276 however a spouse may qualify for relief from joint_and_several_liability under sec_6015 or c if various requirements are met the parties agree that petitioner does not qualify for relief under sec_6015 or c if relief is not available under sec_6015 or c the commissioner may relieve an individual of liability for any unpaid tax if taking into account all the facts and circumstances it would be inequitable to hold the individual liable sec_6015 this court has jurisdiction to determine whether a taxpayer is entitled to equitable relief under sec_6015 sec_6015 see also farmer v commissioner tcmemo_2007_74 van arsdalen v commissioner tcmemo_2007_48 petitioner bears the burden of proving that she is entitled to equitable relief under sec_6015 see rule a the commissioner analyzes petitions for sec_6015 relief using the procedures set forth in revproc_2003_61 2003_2_cb_296 see banderas v commissioner tcmemo_2007_129 the parties have not disputed the application of the conditions and factors listed in the revenue_procedure the commissioner generally will not grant relief unless the taxpayer meets seven threshold conditions revproc_2003_61 sec_4 c b pincite respondent concedes that petitioner meets these conditions if a taxpayer meets the threshold conditions the commissioner considers several factors to determine whether a requesting spouse is entitled to relief under sec_6015 id sec_4 c b pincite we consider all relevant facts and circumstances in determining whether the taxpayer is entitled to relief sec_6015 and f the following factors are relevant to our inquiry a petitioner’s marital status mrs martino and mr martino were still married when mrs martino sought relief this factor is neutral b significant benefit receipt by the requesting spouse either directly or indirectly of a significant benefit in excess of normal support from the unpaid liability or the item giving rise to the deficiency weighs against relief lack of a significant benefit beyond normal support weighs in favor of relief normal support is measured by the circumstances of the particular parties 93_tc_672 the record does not indicate whether mrs martino received a significant benefit from the unpaid liability this factor is neutral c compliance with tax laws the record indicates that petitioners accrued unpaid liabilities from through additionally petitioners were unable to show proof of estimated_tax payments from and this factor favors respondent d economic hardship a factor treated by the commissioner as weighing in favor of relief under sec_6015 is that paying the taxes owed would cause the requesting spouse to suffer economic hardship revproc_2003_61 sec_4 a ii c b pincite the commissioner considers the taxpayer to suffer economic hardship if paying the tax would prevent the taxpayer from paying reasonable basic living_expenses sec_301_6343-1 proced admin regs revproc_2003_61 sec_4 c a ii c b pincite as the record does not indicate that mrs martino would experience hardship from paying the tax this factor favors respondent e knowledge or reason to know in the case of a properly reported but unpaid liability we are less likely to grant relief under sec_6015 if the requesting spouse knew or had reason to know when the returns were signed that the tax would not be paid 120_tc_137 if the requesting spouse did not know or have reason to know we are more likely to grant relief mrs martino has not alleged that she was unaware that the taxes reported on her federal_income_tax returns would be left unpaid and the record does not indicate that she was unaware accordingly this factor favors respondent f whether the underpayment_of_tax is attributable to the nonrequesting spouse respondent concedes that the underpayment_of_tax was solely attributable to mr martino’s business activities this factor favors relief the only factor favoring relief is that the underpayment_of_tax was attributable to mr martino’s business activities this factor is strongly outweighed by mrs martino’s failure to demonstrate economic hardship her failure to demonstrate she was unaware the taxes would not be paid and petitioners’ history of noncompliance with federal tax laws on the basis of the above we find that mrs martino has failed to carry her burden of showing that she is entitled to relief from joint_and_several_liability under sec_6015 in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
